Citation Nr: 1549142	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  14-07 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the Veteran is mentally competent to handle the disbursement of funds for Department of Veterans Affairs benefits purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel




INTRODUCTION

The Veteran served on active duty from May 1967 to January 1970, and from October 1970 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran was scheduled to testify before the undersigned during a Board hearing in November 2015.  The Veteran canceled his hearing request.  As such, this request is considered to have been withdrawn.


FINDING OF FACT

The Veteran is competent to manage his own funds without limitation.


CONCLUSION OF LAW

The Veteran is competent for the purpose of receiving direct payment of his VA compensation benefits.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.353 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has contested a November 2012 finding that he is incompetent for the purpose of direct receipt of his VA compensation benefits.  To that end, a mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  See 38 C.F.R. § 3.353(a).  A decision as to incompetency may be made by the RO, subject to appeal to the Board.  38 C.F.R. § 3.353(b).

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, VA will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations relative to incompetency should be based on all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  Id. 

Importantly, there is a presumption in favor of competency.  38 C.F.R. § 3.353(c).  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d).  See also 38 C.F.R. § 3.102.

The RO issued a rating decision in August 2012 proposing a finding of incompetency.  On November 21, 2012, the RO issued a rating decision finding the Veteran to be incompetent to handle disbursement of funds.  

Historically, the Veteran has been in receipt of 100 percent VA compensation benefits since 2000 due to posttraumatic stress disorder (PTSD).  Importantly, the Veteran also has a history of hydrocephalus which required the surgical placement of a shunt.  It is this disorder, hydrocephalus, and not the Veteran's PTSD, which was cited by the RO as the basis for its incompetency finding.  A February 2014 Statement of the Case noted "severe memory impairments and a decrease in executive functioning" as a result of this disorder. 

The RO also relied upon a VA examination for housebound status/aid and attendance, which was performed in December 2011.  At that time, it was noted that without caregiver assistance, which was constant, the Veteran would likely need nursing home care due to his inability to manage his medication and finances due to significant memory problems.  

As noted above, VA regulations state that a presumption exists in favor of a finding of competency.  38 C.F.R. § 3.353(c).  After considering the totality of the record, the Board finds the evidence of record supports a finding of competency in this case.  Notably, January 2012 report from Emory University, which was completed following the aforementioned shunt placement, indicated that the Veteran's memory and cognition had improved greatly since the procedure.

A VA/QTC psychiatric examination from April 2012 noted that the Veteran's memory was intact, and that from a medical standpoint, and based upon a full examination, he appeared to be capable of managing his financial affairs in his best interest.  

An additional VA/QTC examination, conducted the following month in May 2012 by a different provider, indicated that the Veteran's memory was impaired to a mild degree, in that he forgot names, directions, and recent events.  Other examples were noted, though the examiner ultimately concluded that the Veteran was able to manage his financial obligations and that, mentally, the Veteran did not have difficulty performing the activities of daily living.

A December 2012 VA outpatient report indicated that the Veteran did not lack the cognitive ability to make decisions.  An additional VA report, dated in April 2014, found that results obtained following an examination indicated that the Veteran was fully capable of managing his own finances.  Most recently, a January 2014 VA examination found that the Veteran was capable of managing his own finances. 

While the Board acknowledges that the Veteran has memory problems, and that prior to surgery to relieve hydrocephalus he may not have been competent to handle his own affairs, medical evidence since that time suggests that his condition has improved .  The evidence addressing the Veteran's competency in the years following the RO's determination is overwhelmingly in his favor, finding again and again that the Veteran is capable of handling his own financial responsibilities.  

The Board also notes that other evidence of record weighs in the Veteran's favor, to include the Veteran's own conduct during the appeal period, wherein he demonstrated the mental capacity to perfect an appeal of the incompetency finding to the Board.  He has actively submitted medical and lay statements to support his contentions, each of which demonstrates some degree of mental competency.  

The Board finds that the lay and medical evidence establishes that the Veteran has sufficiently demonstrated his competency to manage his own funds without limitation for, at a minimum, nearly four years.  The Board recognizes the potential concerns with regard to his mental and physical disabilities.  However, these factors have been taken into account by the medical professionals who manage the Veteran's symptoms with proper treatment/medication and, importantly, by VA and QTC medical examiners.  The Board also notes that several statements by the Veteran and medical professionals of record are closer in time than the reports cited by the RO when ruling that the Veteran was incompetent, and as such may reflect a more accurate picture of the Veteran's current situation due to that chronology.

As such, the evidence does not establish the Veteran's incompetency at this time.  The Board notes, however, that the RO may raise this issue at any point in the future despite this ruling, should the Veteran's disabilities regress.  As such, the Veteran is encouraged to continue his current treatment to the best of his ability.  Providing the Veteran all reasonable doubt, the appeal is granted.

In this decision, the Board has determined that the Veteran is competent for VA purposes, which constitutes a complete grant of the Veteran's claim.  As such, a discussion of VA's duty to notify and assist the Veteran with the development of his claim is unnecessary.  


ORDER

The Veteran is mentally competent to handle disbursement of funds for Department of Veterans Affairs benefits purposes; the appeal is granted.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


